Citation Nr: 0930672	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-32 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. 1151 for the 
residuals of an October 1996 surgery.

2.  Entitlement to service connection for dental problems, 
both on a direct basis and under 38 U.S.C. 1151 for the 
unanticipated residuals of a deep root cleaning.

3.  Entitlement to service connection for varicose veins.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1955. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The Veteran was afforded a Decision Review Officer hearing at 
the RO as well as a Travel Board hearing with the undersigned 
Veterans Law Judge.  The transcripts of these proceedings 
have been associated with the Veteran's claims file.

Service connection for varicose veins, dental problems, 
hearing loss and tinnitus was denied by a March 1999 rating 
decision which was not timely appealed.  Thereafter, relevant 
service department records were located and associated with 
the claims file.  Thus, the claims will be considered on the 
merits in accordance with 38 C.F.R. § 3.156(c) (2008).

In June 2009, the Veteran provided additional evidence 
directly to the Board with a waiver of the RO's initial 
review of this evidence.  Therefore, a solicitation of a 
waiver and/or remand for the RO's initial consideration of 
this evidence is not required.  38 C.F.R. § 20.1304(c) 
(2008).
 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

As previously mentioned, the Veteran's claims under 38 U.S.C. 
1151 were received during December 1997.  For claims received 
after October 1, 1997, where a veteran suffers an injury or 
aggravation of an injury as a result of VA medical treatment, 
and the injury or aggravation results in additional 
disability or death, then compensation, including disability, 
death, or dependency and indemnity compensation, shall be 
awarded in the same manner as if the additional disability or 
death were service-connected.  38 U.S.C.A. § 1151(a); 38 
C.F.R. § 3.361.  In order to constitute qualifying additional 
disability, first, the disability must not be the result of 
the veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 
C.F.R. § 3.361.  Second, the disability must be caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran by VA, and the proximate cause of the 
disability was a) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or b) an event that was 
not reasonably foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. 
§ 3.361.
 
In determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.361.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  38 
C.F.R. § 3.361.  In addition, the evidence must show actual 
causation rather than coincidental occurrence.  38 C.F.R. § 
3.361. 
 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

The Veteran contends that he was exposed to loud noise while 
serving on the U.S.S. Wrangell, which caused hearing loss and 
tinnitus.  A buddy statement from C.Z. dated May 2009 
supports the Veteran's contentions that he was exposed to 
live fire exercises without hearing protection.  A June 1998 
VA examination, without review of the claims file, indicates 
that the Veteran suffers from hearing loss and self-reported 
tinnitus.  As there is some indication of noise exposure in 
service, and there is some indication of current hearing loss 
and tinnitus, a VA examination with opinion as to the 
relationship between his claimed hearing loss and tinnitus to 
service is required to decide the claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that his varicose veins result from a 
horse accident while in-service.  The Veteran's service 
treatment records indicate that the Veteran sustained an 
injury while on active service due to a horse falling on his 
leg.  A June 1998 VA examination, without review of the 
claims file, indicates that the Veteran suffers from varicose 
veins.  As there is some indication of an incident in 
service, and there is a diagnosis of varicose veins, a VA 
examination with opinion as to the relationship between his 
claimed varicose veins to service is required to decide the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Concerning the Veteran's claim for service connection for 
teeth problems, the Board observes that the Veteran has 
alleged in a statement dated April 2006 that due to treatment 
at the Lyons VA Medical Center (VAMC) shortly after active 
service, he sustained an infection with his teeth later 
having to be removed due to the treatment he had received.  
The Board notes that the Veteran submitted various VA 
treatment notes during 2004; however, it appears there are 
outstanding VA records which have not been associated with 
the claims file.  Thus, the RO should request all treatment 
records not already associated with the claims file from the 
Lyons VA Medical Center dating from 1955 to present.  If 
there is indication of medical treatment consistent with the 
Veteran's contentions contained in the obtained records, the 
RO should request a VA examination to determine if the 
Veteran should be service-connected under the provisions of 
38 U.S.C. 1151.

Concerning the Veteran's claim under the provisions of 38 
U.S.C. 1151 due to his October 1996 hernia operation, the 
Board finds that the Veteran should be afforded a VA 
examination to determine if the Veteran qualifies for service 
connection under the provisions of 38 U.S.C. 1151.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's treatment 
records from the Lyons VAMC dating from 
1955 to the present which have not already 
been associated with the claims file.

2.  If records from the Lyons VAMC 
indicate treatment for the Veteran's teeth 
consistent with his description, the 
Veteran should be afforded a VA 
examination for an opinion regarding 
whether the Veteran's subsequent tooth 
removal was the proximate result of a 
cleaning performed at the Lyons VAMC.  The 
claims folder must be made available to 
and reviewed by the examiner in connection 
with the examination. 
 
(a)  In rendering the opinion, the 
examiner should comment on whether the 
tooth removal was the result of the 
natural progression of periodontal disease 
or of treatment performed at the VAMC. 
 
(b)  If the examiner determines that the 
tooth removal was proximately caused by 
the VA treatment, he/she should opine 
whether the procedures by VA, reflect 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA.  
If not, the examiner should indicate 
whether the tooth loss was an event that a 
reasonable health care provider would not 
have considered to be an ordinary risk of 
the treatment provided.

3.  The Veteran should be afforded a VA 
examination for an opinion regarding 
whether the Veteran's claimed large split 
in the abdominal area with resulting 
sexual dysfunction was proximately caused 
by the Veteran's 1996 hernia operation at 
the Lyons VAMC.  The claims folder must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  If the examiner determines 
there were unintended residuals of the 
October 1996 operation which were 
proximately caused by the VA treatment, 
he/she should opine whether the procedures 
by VA, reflect carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of the VA.  If not, the examiner should 
indicate whether the unintended residuals 
found were an event that a reasonable 
health care provider would not have 
considered to be an ordinary risk of the 
treatment provided.

4.  Schedule the Veteran for a VA 
audiological examination to determine the 
current nature of the Veteran's hearing 
problems.  The claims folder must be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
tests deemed necessary should be 
conducted.  For any hearing loss or 
tinnitus found, the examiner should 
express an opinion as to whether it is 
more likely, less likely, or at least as 
likely as not that the disability had its 
onset in service or is otherwise related 
to service.  A rationale for any opinions 
should be provided. 

5.  Thereafter, the claims should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and the 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
 


